Title: From Thomas Jefferson to John Trumbull, 28 May 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris May 28. 1788.
          
          I have this day received your favour of May 23. and in consequence have copied and inclose mine of Mar. 27. from Amsterdam. The bill it inclosed was drawn by Nicholas and Jacob Van Staphorst on Herreis of London either for £30. sterling or for 348 florins 10 sous; for I do not remember whether it was expressed in English or Dutch money. I indorsed it, and I believe made it expressly paiable to you. The bill must have been dated the 27th.  or 28th. of March. After I had written my letter and was about directing it, I could not recollect your address with certainty. I put it as well as I could therefore and got Mr. Van Staphorst to take it and put it under cover to his correspondent at London with a request to have it delivered to you. Probably the address has been so badly put as that he has not found you, and that the letter is still in his hands. It never entered my head to doubt whether it had got safe to you. Another circumstance made me suppose you had received it. This was an expression in a letter of Mrs. Cosway’s which I supposed to allude to what I had said in my letter from Amsterdam, relative to her, and which thereafter I supposed you had shewn her. I hope you will find it still at Herreis’s. Be so good as to let me know as soon as you can. In the mean time I write to Van Staphorst about it. I like the Elephant’s head better than the strait spout. Do you remember how the Medusa’s head of De Moutier’s was made to answer? […] in this. Kiss the hands of Mrs. Cosway and Mrs. Ch[urch for me.] Yours affectionate[ly,
          
            Th: Jefferson]
          
        